Citation Nr: 1646375	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-05 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

A February 2006 rating decision awarded the 50 percent rating (from 30 percent) for the Veteran's PTSD, effective November 30, 2004.  Recently, a March 2016 rating decision awarded the 50 percent rating dating back to August 14, 2003.  As these awards did not constitute a grant of the full benefit sought on appeal, the Veteran's PTSD rating claim remains on appeal before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2012, the Board remanded the Veteran's PTSD rating claim for readjudication (in light of the Board's conclusion that a notice of disagreement with the July 2004 rating decision was timely).  That matter is now returned to the Board for further review.

Regarding the TDIU claim, the Veteran filed a September 2006 claim for a TDIU while his PTSD rating claim was still pending.  A December 2006 rating decision denied the claim.  Recently, the March 2016 Supplemental Statement of the Case (SSOC) readjudicated the issue.  In light of Rice, the Board finds that the issue of entitlement to a TDIU is part and parcel to the PTSD rating claim pending since 2004, and is therefore on appeal herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's PTSD is currently assigned a 50 percent disability rating, effective August 14, 2003.  The Veteran seeks an increased rating.  See Claim, March 29, 2004.  He also seeks entitlement to a TDIU.  See Form 21-8940, September 2006.

The Veteran was most recently afforded VA examinations relating to his PTSD in August 2010 and January 2011.  The Board emphasizes that the Veteran wrote on the September 2006 Form 21-8940 that he was claiming entitlement to a TDIU based on his service-connected PTSD, tinnitus, and hearing loss.  See also Correspondence, October 2006 (difficulty hearing telephone conversations at work).  The Board adds that it has been almost six years since the last PTSD examination.  Therefore, the Board finds that the claims should be remanded so that a VA examination may be performed to address the current severity of the Veteran's PTSD, and to address the TDIU claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Schedule a new VA examination(s) to address the current severity of the Veteran's service-connected PTSD, and to address his claim for a TDIU.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

Please direct the VA examiner's attention to October 2006 correspondence from the Veteran, and the July 2008 VA examination report, regarding the Veteran's reported history of retiring.

2.  Then, readjudicate the Veteran's claims.  If any claim remains denied, he should be provided a Supplemental Statement of the Case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

